The appeal in this case is from the refusal of judgment for want of a sufficient affidavit of defense in a feigned issue directed by the court below to determine the right *Page 386 
to the proceeds of two insurance policies on the life of William Haxall Tenser, deceased. The insurance is claimed by both plaintiff and defendant; the insurance company admits its liability, and has paid the money into court pending the outcome of the suit.
We will not here discuss the questions involved. It is sufficient to say that the record presents issues which demand a broad inquiry into the facts and a trial upon the merits, and the court below properly held that the case must be submitted to a jury: Flinn et al., Exrs., v. 339 Fifth Ave. L. Co.,309 Pa. 247, 248; Farrell et al. v. N. Scranton B.  T. Co. et al.,314 Pa. 29, 31; First Nat. Bank of York v. Bair et al., 315 Pa. 463,464.
The order of the court below is affirmed.